[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________             FILED
                                                   U.S. COURT OF APPEALS
                             No. 09-16034            ELEVENTH CIRCUIT
                         Non-Argument Calendar        NOVEMBER 4, 2010
                       ________________________           JOHN LEY
                                                           CLERK
                 D. C. Docket No. 08-00935-CV-T-17-EAJ

ELIZABETH GUANZON RETUYA,
Block 25, Lot 25
Rosario Complex
San Pedro, Laguna 4023
Philippines
0116328080674,
a.k.a. Elizabeth Drummond-Retuya,

                                                         Plaintiff-Appellant,

                                    versus

SECRETARY, DEPARTMENT OF HOMELAND SECURITY,
ROBERT MUELLER, III,
Director of the Federal
Bureau of Investigation,
ALEJANDRO MAYORKAS,
Director, United States Citizenship
and Immigration Services,
KATHY A. REDMAN,
District Director, United States
Citizenship and Immigration Services,
Tampa, Florida,
ATTORNEY GENERAL, USA, et al.,


                                                   Defendants-Appellees.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                  (November 4, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Elizabeth Guanzon Retuya, proceeding pro se, appeals the district court’s

order dismissing her complaint for failure to state a claim on which relief can be

granted. In her complaint, Retuya sought a declaratory judgment under 8 U.S.C.

§ 1503(a) and 28 U.S.C. § 2201 ordering that she was entitled to derivative United

States citizenship. She also requested mandamus relief under 28 U.S.C. § 1361.

      Retuya argues on appeal that the district court erred when it dismissed her

claim that the defendants unreasonably denied her application for derivative

citizenship. She asserts that she satisfied all of the prerequisites for derivative

citizenship, including the requirement that she be legitimated by her twenty-first

birthday and the requirement that she establish a biological relationship to her

United States citizen parent. She also contends that the district court should have

granted her request for a writ of mandamus because the appellees had a clear duty




                                            2
to approve her application for citizenship.1 For the reasons set forth below, we

affirm the dismissal of Retuya’s complaint.

                                                  I.

       In May 2008, Retuya filed a pro se complaint against: Michael Chertoff,

Secretary of the Department of Homeland Security; Robert Mueller III, Director of

the Federal Bureau of Investigation; Emilio Gonzalez, Director of United States

Citizenship and Immigration Services (“USCIS”); Kathy A. Redman, Director of

the Tampa District office of USCIS; Attorney General Michael B. Mukasey;

Secretary of State Condoleezza Rice; and Kristie Kenney, the United States

Ambassador to the Republic of the Philippines. In her complaint, Retuya argued

that the defendants unreasonably denied her application for derivative citizenship.

She also asserted that the denial of her application violated her right to equal

protection and due process. Retuya indicated that she wished to proceed under the

“old” version of INA § 309(a), 8 U.S.C. § 1409(a).

       Retuya’s complaint set forth the following facts. Her father, Charles

Drummond, was a United States citizen who served in the Air Force during the

       1
         In her reply brief, Retuya asserts that the appellees violated her rights to due process and
equal protection by denying her citizenship application. She did not, however, raise that
constitutional claim in her initial brief. Therefore, we conclude that Retuya has abandoned that
claim. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (noting that issues not raised
in a party’s initial brief are deemed abandoned, even if the party is proceeding pro se).



                                                  3
Vietnam War. While on leave in the Philippines, Drummond began a romantic

relationship with Retuya’s mother, Herminia Neri Guanzon, who was also known

as Erlinda Miranda. Miranda became pregnant, and gave birth to Retuya on

February 14, 1969. Drummond and Miranda never married.

      In 2006, Retuya filed an application for derivative citizenship with the

United States Embassy in the Philippines. The Embassy informed Retuya that she

would have to establish that she was legitimated under the law of her residence or

the law of Drummond’s residence before she reached the age of 21. During the

relevant time period, Retuya was a resident of the Philippines, and Drummond was

a resident of West Virginia and Florida.

      In an attempt to meet the legitimation requirement, Retuya filed a Petition

for Determination of Paternity in the Thirteenth Judicial Circuit Court for

Hillsborough County, Florida. On January 31, 2007, the state court entered a final

judgment of paternity stating that, “for purposes of legitimation and otherwise,”

Drummond was the father of Retuya. Retuya submitted the order to the Embassy,

but the Embassy concluded that she still had not satisfied the legitimation

requirement. The state court then amended the judgment of paternity at Retuya’s

request to reflect that it was retroactive to July 31, 1981. However, the Embassy

concluded that the September 2007 order could not be considered for citizenship



                                           4
purposes because it was entered after Retuya reached the age of 21.

      In December 2007, the state court entered a third order ratifying a stipulation

between Retuya and Drummond. In the stipulation, Retuya and Drummond noted

that, according to the State Department’s Foreign Affairs Manual, an

out-of-wedlock child may be legitimated under Florida law through a signed

writing acknowledging paternity. They agreed that Drummond had written at least

two letters acknowledging paternity prior to July 31, 1981. Therefore, Retuya and

Drummond agreed that Retuya was legitimated on July 31, 1981, when Drummond

became a Florida resident. Retuya provided the Embassy with a copy of the

December 2007 court order, but the Embassy again concluded that Retuya had

failed to satisfy the legitimation requirement.

      The defendants moved to dismiss Retuya’s complaint pursuant to

Fed.R.Civ.P. 12(b)(6). The district court granted the defendants’ motion and

dismissed Retuya’s complaint. First, the district court concluded that Retuya had

not shown that she was legitimated before reaching the age of 21. The court

observed that Retuya’s mother and father never married, an act that would have

legitimated her under Florida law. The court also noted that the state court

judgment of paternity was not entered until after Retuya’s twenty-first birthday. In

addition, the district court noted that the State Department had not yet made any



                                           5
official determination as to whether Retuya and Drummond shared a biological

relationship. Accordingly, the district court dismissed the unreasonable-denial

claim. Next, the court concluded that the denial of Retuya’s application did not

violate equal protection or due process. Finally, the district court determined that

Retuya was not entitled to mandamus relief because she had not demonstrated a

clear right to a United States passport, and because the issuance of a passport is a

discretionary function reserved to the Executive Branch.

                                           II.

      We review the district court’s grant of a Rule 12(b)(6) motion to dismiss de

novo, applying the same legal standards as the district court. Edwards v. Prime,

Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). We accept all of the factual

allegations in the complaint as true and construe them in the light most favorable to

the plaintiff. Id. Although a complaint need not contain detailed factual

allegations, it must include enough facts to state a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. ___, ___, 129 S.Ct. 1937, 1950, 173 L.Ed.2d 868

(2009).

      Generally, a child born outside the geographic limits of the United States to

one parent who is a United States citizen and another who is an alien is considered

to be a United States citizen from birth, provided that the parent who is a United



                                            6
States citizen meets certain residency requirements. 8 U.S.C. § 1401(g). If the

child is born out of wedlock, however, he or she is eligible for United States

citizenship only if certain additional requirements, set forth in 8 U.S.C. § 1409, are

met. Section 1409 was substantially amended in 1986, but individuals such as

Retuya who were at least 15 years old but less than 18 years old at the time of the

amendment can elect to proceed under either the “old” or the “new” version of the

statute. See note following 8 U.S.C. § 1409 (Effective Date of 1986 Amendment)

(quoting § 23(e), as added, Pub.L.No. 100-525, § 8(r), 102 Stat. 2609); Miller v.

Albright, 523 U.S. 420, 426 n.3, 118 S.Ct. 1428, 1433 n.3, 140 L.Ed.2d 575

(1998).

      Here, Retuya has chosen to proceed under the old version of § 1409(a),

which provides that a child born out of wedlock is eligible for United States

citizenship if the child’s paternity is established by legitimation before the child is

21 years old. 8 U.S.C. § 1409(a) (1985) (amended 1986). The child may be

legitimated under the law of his or her own residence or the law of the parent’s

residence. See 7 Foreign Affairs Manual 1133.4-2c(2)(a), available at

http://www.state.gov/documents/organization/86757.pdf (explaining that the State

Department interprets old § 1409(a) as allowing legitimation under either the law

of the child’s residence or domicile, or the law of the father’s residence or



                                            7
domicile).2

       In this case, prior to Retuya’s twenty-first birthday, Drummond was a legal

resident of West Virginia and Florida, and Retuya was a legal resident of the

Philippines. Retuya’s complaint did not assert that she was legitimated under the

law of the Philippines or the law of West Virginia. Therefore, the only question

for us to consider is whether the complaint included sufficient factual allegations to

show that Retuya was legitimated under Florida law.

       The relevant Florida statute provides that an out-of-wedlock child may be

legitimated by the subsequent marriage of his or her parents. See Fla.Stat.

§ 742.091. Here, it is undisputed that Retuya’s mother and father never married

each other. Therefore, Retuya never was legitimated under Florida law.

Retuya contends that a child can be legitimated in Florida by means of a written

acknowledgment of paternity, but she is incorrect. It is true that one statute,

Fla.Stat. § 732.108(2), provides that, “[f]or the purpose of intestate succession,” a

child born out-of-wedlock is considered to be a descendant of his or her father if

the father acknowledges paternity in writing. However, Fla.Stat. § 732.108(2) only

applies in the limited context of intestate succession. A written acknowledgment



       2
        Pursuant to Eleventh Circuit Internal Operating Procedure 10 under Federal Rule of
Appellate Procedure 36, copies of all internet materials cited in this opinion are available from
the Clerk’s Office.

                                                 8
of paternity under that statute does not have any impact on the separate issue of

legitimacy.

      Admittedly, the State Department’s own Foreign Affairs Manual refers to

Fla.Stat. § 732.108(2) as a means by which a child may be legitimated. See 7

Foreign Affairs Manual Exhibit 1133-4.2A, available at

http://www.state.gov/documents/organization/86757.pdf. However, the Manual

also explains that its summary of state laws is not meant to be definitive. See id.

The language of Fla.Stat. § 732.108(2) is what controls, and that language limits

the applicability of that statute to the issue of intestate succession. Thus,

Drummond’s written acknowledgment that he is Retuya’s father did not legitimate

Retuya for purposes of derivative citizenship.

      Finally, the state court’s adjudication of paternity was not a legitimating act

under Florida law. The Florida Supreme Court has explained that legitimacy and

paternity are distinct, though related, concepts. See Daniel v. Daniel, 695 So.2d

1253, 1254 (Fla. 1997). Thus, an adjudication of paternity does not, in and of

itself, make a child legitimate.

      Accordingly, Retuya’s complaint failed to establish that she was legitimated

prior to her twenty-first birthday. Therefore, the district court properly dismissed

her claim that the defendants unreasonably denied her application for citizenship.



                                            9
In light of Retuya’s failure to meet the legitimation requirement, it is unnecessary

for us to consider whether the district court erred when it concluded that the State

Department had not yet determined whether Retuya and Drummond shared a

biological relationship.

                                          III.

      We review a district court’s denial of a petition for a writ of mandamus for

an abuse of discretion. See Schlagenhauf v. Holder, 379 U.S. 104, 111 n.8, 85

S.Ct. 234, 239 n.8, 13 L.Ed.2d 152 (1964) (noting that the issuance of a writ of

mandamus is “generally a matter of discretion”). Under the Mandamus Act, a

district court may “compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

“Mandamus is an extraordinary remedy which should be utilized only in the

clearest and most compelling of cases.” Cash v. Barnhart, 327 F.3d 1252, 1257

(11th Cir. 2003) (quotation and alteration omitted). “Mandamus relief is only

appropriate when: (1) the plaintiff has a clear right to the relief requested; (2) the

defendant has a clear duty to act; and (3) no other adequate remedy is available.”

Id. at 1258 (quotation and alteration omitted).

      In this case, because Retuya failed to satisfy the requirements for derivative

citizenship, she did not have a clear right to a declaration of citizenship or a United



                                           10
States passport, and the defendants did not have a clear duty to approve her

application. Therefore, the district court properly denied Retuya’s request for

mandamus relief. See Cash, 327 F.3d at 1258. Accordingly, we affirm the

dismissal of Retuya’s complaint.

      AFFIRMED.




                                         11